Citation Nr: 0901405	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for hearing loss, 
tinnitus, Raynaud's syndrome, degenerative joint disease, a 
back disability, and a hiatal hernia, for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter
ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1968.  He died in February 2005.  The appellant in 
this case is the veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

A hearing in Washington, DC, was held in August 2007 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  After the hearing, the appellant 
submitted additional evidence to the Board, along with a 
written waiver of initial RO review of this evidence.  See 38 
C.F.R. § 20.1304 (2008).

In January 2008, the Board remanded the matter for additional 
evidentiary development.  As set forth in more detail below, 
another remand of this matter is required.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

In its January 2008 remand, the Board noted that the 
appellant had not yet been provided with the required 
notification regarding her claim of service connection for 
the cause of the veteran's death.  See Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007) (holding that in the context of 
a claim for Dependency and Indemnity Compensation (DIC) 
benefits, VA is required to provide a claimant with (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected).  The Board directed 
the RO to provide the appellant with appropriate 
notification.  Unfortunately, however, the RO failed to 
comply with the Board's remand instructions.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that compliance with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  For these reasons, another remand 
is necessary.  

Also in its January 2008 remand, the Board determined that at 
the time of his death, the veteran had had pending claims of 
service connection for hearing loss, tinnitus, Raynaud's 
syndrome, degenerative joint disease, a back disability, and 
a hiatal hernia.  See Teten v. West, 13 Vet. App. 560, 563 
(2000) (holding that a veteran's claim had remained pending 
before VA at time of his death because  the 120-day judicial 
appeal period had not yet expired and he had not filed a 
Notice of Appeal); see also Majeed v. Principi, 16 Vet. App. 
421, 428 (2002) (suggesting that the reasoning in Teten 
applies to regional office decisions that can still be 
appealed to the Board).  Because the RO had previously denied 
the appellant's claim for accrued benefits on the basis that 
the veteran did not have a pending claim at the time of his 
death, the Board directed the RO to consider the claims on 
the merits, for purposes of accrued benefits.  See Taylor v. 
Nicholson, 21 Vet. App. 126 (2007).  The RO failed to comply 
with the Board's remand instructions.  Again, therefore, 
another remand is necessary.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with 
respect to all claims currently on 
appeal.  Thus notice must include an 
explanation as to the evidence and 
information required to substantiate her 
claim for DIC, as outlined by the Court 
in Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

2.  After conducting any additional 
development deemed necessary based on the 
appellant's response to the notice letter 
discussed above, the RO should 
readjudicate all of the claims on appeal, 
including the merits of the claims of 
service connection for purposes of 
accrued benefits.  See Teten, 13 Vet. 
App. at 563; see also Majeed, 16 Vet. 
App. at 428.  If any benefit sought 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


